DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US Pub 2018/0110139 in view of Choi et al. US Pub 2016/0062391.
Regarding claim 1, Seo teaches, 
An electronic device (figs. 1a, 2, 7a and 10a), comprising: 
a hinge housing (fig 2, 7a, 10a, element 230/730/1030) extending in a direction of a rotational axis; 
a first housing (element 210, fig 2, perpendicular to the rotational axis) connected to one side of the hinge housing in a direction perpendicular to the rotational axis to rotate about the rotational axis relative to the hinge housing; 
a second housing (element 220, fig 2, perpendicular to the rotational axis, similar to present application)connected to an opposite side of the hinge housing in a direction 
a flexible display (Figure 2, element 250) including: 
	a bending area (bending area corresponding to 230, fig 1a region indicated by B) at least partially disposed in the hinge housing and formed to be a flat surface or a curved surface (Fig 1a), a first area extending from the bending area in one direction perpendicular to the rotational axis (first area being the area corresponding to region indicated by A in figure 1a), and a second area  (first area being the area corresponding to region indicated by C in figure 1a) extending from the bending area in an opposite direction perpendicular to the rotational axis, 
wherein the hinge housing(element 230/730/1030) includes: 
protruding portions(protruding portion being the protruding portions  230/730/1030 such that they are similar to element 611 in figure 6, furthermore this protruding portion is extending such that the flexible display being adjacent to the protruding part and this protruding part being placed on both sides of the hinge housing as illustrated in figure 2a and figure 7a, such that one side being where element 741 is indicted and the other side being where element 730) formed on opposite end portions of the hinge housing in the direction of the rotational axis and adjacent to a periphery of the flexible display, and
wherein each of the protruding portions protrudes from the hinge housing towards a front surface of the flexible display (when considering figure 2, from the side of element 230 towards the opposite side such as in direction towards element 211, the thickness of the protrusions 230/730/1030, is considering the protruding portions extending towards the front surface of the flexible display; the office notes that the broadest reasonable interpretation is 
Seo does not teach a cushioning members disposed between the protruding portions and the periphery of the flexible display and spaced apart from the periphery of the flexible display by a certain gap.
Choi in similar field of electronic device teaches a housing structure (fig. 8, element 215_2) and a flexible display (element 150) wherein the housing includes a cushioning member (element 204, fig 8, paragraph 143-144) disposed between the protruding portion (element 203) and the periphery of the flexible display (figure 8, edge of 150, such that cushioning is provided in the rail as described in paragraph 143) and spaced apart from the periphery of the flexible display by a certain gap (figure 8, the cushion being spaced apart from element 150 as seen in figure 8, at least in smallest level 50 is spaced apart, additionally 40/53/55 are spaced apart.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Seo's electronic device such that a cushion members as taught by Choi is provided between the protruding portion and the flexible display, specifically on the rail of the protruding portion of the hinge housing on both sides such that the cushion is placed between the protruding and flexible display, for the purpose of shock absorbing when the flexible display moves towards the protruding so that the flexible display does not get damaged (paragraph 144, Choi).
claim 2, Seo as modified by Choi teaches, 
Wherein each of the protruding portions includes a first protruding portion (figure 7a, such that one side being where element 741 is indicted and the other side being where element 730 such that the first protruding being the protrusions on 741 and the second protruding portion being on the side of 730) located on one side with respect to the direction of the rotational axis and a second protruding portion (figure 7a, such that one side being where element 741 is indicted and the other side being where element 730 such that the first protruding being the protrusions on 741 and the second protruding portion being on the side of 730) located on an opposite side with respect to the direction of the rotational axis; and 
Wherein each of the cushioning member includes a first cushioning member formed between the first protruding portion and edge of the bending area and a second cushioning member formed between the second protruding portion and the edge of the bending area (as provided in the modified rejection of claim 1, the cushioning members are provided on both sides such that both side of the display panel are protected from being damaged, specifically the cushioning members are placed on the respect protruding portions to protect the long side of the flexible display). 
Regarding claim 3, Seo as modified by Choi teaches, 
wherein each of the protruding portions is spaced apart from an edge of the bending area of the flexible display by a first gap (Figures 7a of Seo furthermore figure 8 of Choi such that the protruding portions are similar to figure 8, where element 204 is disposed and thereby at least spaced apart from the display 150 by the gap size of the cushion plus the gap), and wherein each of the cushioning members is spaced apart from the edge of the bending area of 
Regarding claim 5, Seo as modified by Choi teaches, 
wherein each of the cushioning members is formed to overlap a portion of the bending area when the flexible display is viewed in the direction of the rotational axis (figures 7a as modified by Figure 8 of Choi and described in claim 1, such that when looking at figure 7a from the point of view of where element 740 is indicated towards where element 730 is indicted the modified cushion member will overlap a portion of the bending area).
Regarding claim 14, Seo teaches,
An electronic device (figs. 1a, 2, 7a and 10a) comprising: 
a housing structure( figs 7a, 10a) including: 
	a first housing (element 210, fig 2; fig 7a, element 710 ), 
	a second housing (element 220, fig 2; fig 7a, element 720), and 
	a hinge housing (fig 2, 7a, 10a, element 230/730/1030) disposed between the first housing and the second housing (as seen in figures 2, 7a, 10a), wherein the first housing and the second housing are configured to be folded toward each other about a folding axis aligned with the hinge housing (figs. 10a-c shows the folding actions);
a flexible display (element 250) including: 
a bending area (bending area corresponding to 230, fig 1a region indicated by B) at least partially disposed in the hinge housing and formed to be a flat surface (fig. 2 flat and figures 
a sidewall (fig 2, the side walls that corresponding of element 230; furthermore this can be similar interpretation as indicated under claim 2 of protruding portions) formed at an edge of the hinge housing in a direction of the folding axis.
Seo does not teach a cushioning member formed between the sidewall and a periphery of the flexible display.
Choi in similar field of electronic device teaches a housing structure (fig. 8, element 215_2) and a flexible display (element 150) wherein the housing includes a cushioning member (element 204, fig 8, paragraph 143-144) disposed between the sidewall (element 203) and the periphery of the flexible display (figure 8, edge of 150, such that cushioning is provided in the rail as described in paragraph 143).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Seo's electronic device such that a cushion members as taught by Choi is provided between the sidewall and the periphery of the flexible display, specifically on the rail of the sidewall of the hinge housing on both sides such that the cushion is placed between the sidewalls and flexible display, for the purpose of shock absorbing when the flexible display moves towards the sidewall so that the flexible display does not get damaged (paragraph 144, Choi).
claim 15, Seo as modified by Choi teaches, 
Wherein the hinge housing is formed such that the sidewall is spaced apart from the periphery of the flexible display by a first gap (Figures 7a of Seo furthermore figure 8 of Choi such that the sidewall are similar to figure 8, where element 204 is disposed and thereby at least spaced apart from the display 150 by the gap size of the cushion plus the gap), and the cushioning member is spaced apart from the periphery of the flexible display by a second gap smaller (figure 8 of Choi shows the cushion 204 is spaced apart from edge of display 150 since you see the side (i.e. going into page) of element 204, thereby as modified in claim 1; furthermore, second gap is smaller than first gap since second gap is the closest to the edge of the display) than the first gap.
Regarding claim 16, Seo as modified by Choi teaches, 
wherein the sidewall includes a first sidewall (First side wall being side where element 230 is indicated, figure 2; in figure 7a, where element 740 is indicated) formed on one side with respect to the direction of the folding axis and a second sidewall (second side wall being where element 730 is indicated in figure 7a, which is opposite and similar to present application) formed on an opposite side with respect to the direction of the folding axis, 
wherein the cushioning member includes a first cushioning member (modified structure of claim 14 teaches the cushion member placed on both sidewalls, thereby cushion member as taught by Choi is provided at first sidewall and second sidewall such that this is placed between the sidewall and the periphery of the flexible display) formed between the first sidewall and the periphery of the flexible display and a second cushioning member (modified structure of claim 14 teaches the cushion member placed on both sidewalls, thereby cushion member as taught 
wherein the bending area of the flexible display is disposed between the first cushioning member and the second cushioning member (as described above and in claim 14, the cushion provided on the inner side of the sidewall such that this is provided with corresponding to bending area of the periphery of flexible display).
Regarding claim 17, Seo discloses, 
An electronic device (figs. 1a, 2, 7a and 10a) comprising:
a flexible display(fig. 2 element 250) including: 
a first area (fig 1a, area corresponding to element A) formed to be a flat surface, 
a second area (fig 1a, area corresponding to element C)  formed to be a flat surface, and 
a bending area (fig 1a, area corresponding to element B) formed between the first area and the second area and formed to be a flat surface or a curved surface(fig. 2 flat and figures 10a-c shows curved;   
a housing structure (housing structure comprising of element 210, 220, 230, fig 2) configured to surround a periphery of the flexible display (as seen in figs 1a-c), the housing structure including a frame structure (frame structure being the structure upright/sidewalls of elements 210, 220, 230, fig 2) spaced apart from the periphery (of the flexible display) by a first gap (there is a gap between the sidewall and the foldable display (fig 2, 10a-c); and a shock-relieving structure including a shock-absorbing member formed between the frame structure 
Seo does not teach a shock-relieving structure including a shock-absorbing member formed between the frame structure and the periphery of the flexible display and spaced apart from the periphery by a second gap smaller than the first gap.
Choi in similar field of electronic device teaches a housing structure (fig. 8, element 215_2) and a flexible display (element 150);  a shock relieving structure including a shock absorbing member (element 204, fig 8, paragraph 143-144) formed between the frame structure (element 203) and the periphery of the flexible display (figure 8, edge of 150, such that shock absorbing member is provided in the rail as described in paragraph 143), and spaced apart from the periphery by a second gap smaller than the first gap (fig 8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Seo's electronic device such that a shock absorbing members as taught by Choi is provided between the frame structure and the periphery of the flexible display, specifically on the rail of the frame structure/sidewall of the hinge housing on both sides such that the shock absorbing member is placed between the frame structure and flexible display, for the purpose of shock absorbing when the flexible display moves towards the sidewall so that the flexible display does not get damaged (paragraph 144, Choi). Furthermore, such modification will render a second gap (figure 8 of Choi shows the shock absorbing member 204 is spaced apart from edge of display 150 since you see the side (i.e. going into page) of element 204, thereby as modified in claim 1; furthermore, second gap is smaller than first gap since second gap is the closest to the edge of 
Regarding claim 18, Seo as modified by Choi teaches, 
Wherein the frame structure includes:
a first frame structure (fig 2, structure of element 210 and the sidewalls thereof) configured to surround at least a portion of the first area, 
a second frame structure (fig 2, structure of element 220 and the sidewalls thereof) configured to surround at least a portion of the second area, and 
a third frame structure (fig 2, structure of element 230 and the sidewalls thereof) configured to surround at least a portion of the bending area, and wherein the shock-relieving structure is formed in the third frame structure (as provided in the rejection of claim 17, the modified structure of Seo as modified by Choi such that the shock absorbing member is provided at the bending area furthermore the modified structure as described in claim 17 can be placed across all three frames if needed be for the purpose of protecting the flexile display). 
Regarding claim 19, Seo as modified by Choi teaches, 
wherein the housing structure further includes a support member (element 260, which includes 261/262) on which the frame structure is formed and on which a rear surface of the flexible display is seated (figure 2, rear surface of the flexible display 250 on the support member 260), wherein the shock-relieving structure includes a first shock-relieving structure disposed adjacent to a first edge of the flexible display (as described in claim 17 and in claim 1, the shock relieving structure placed at both edges such that the edge corresponding to area indicated by 740 in figure 7a of Seo and area indicated by 730 in figure 7a) and a second shock-
Regarding claim 20, Seo as modified by Choi teaches, 
Wherein the shock-relieving structure is integrally formed with the frame structure (as seen in figures 8 of Choi, the shock relieving structure 204 is integrally formed thereby the combination as provided in claim 17 will render the element 204 to be integrally formed on the frame structure specifically on the sidewalls of the hinge housing 230).
Regarding claim 21, Seo as modified by Choi teaches, 
Wherein the shock-relieving structure is formed in a position corresponding to the bending area  (as seen in figures 8 of Choi, the shock relieving structure 204 is integrally formed 
Regarding claim 22, Seo as modified by Choi teaches, 
Wherein the shock absorbing member protruding towards the flexible display (the modified structure as described in claim 17, furthermore figure 8 of Choi shows the shock-absorbing member 204 protruding towards the flexible display form the curved edge towards the flat edge of the element 204, the office notes applicant does not define in what direction the protrusion is occurring, thereby given the broadest reasonable interpretation and the plain meaning of the claim language this interpretation has been given).

Allowable Subject Matter
Claims 4, 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
Regarding claim 1 applicant provides arguments towards the newly amended limitation is not taught by Seo in view of Choi. The office respectfully disagrees. As provided in the rejection above and viewing figure 2, 7 and 11, the Seo prior art teaches the newly amended limitation of “each of the protruding portions protrudes from the hinge housing towards a front surface of the flexible display”.  When looking from the side towards the other side (figure 2, 7 
Applicant argument regarding claim 14 and 17 have been fully considered but they are not persuasive. Applicant provides arguments regarding the secondary reference of Choi and how the positioning of the cushion/shock absorbing member is not provided on a side wall. The office respectfully disagrees. 
Applicant is reminded that the rejection of claim 14 and 17 is rejected under 35 USC103 as an obviousness rejection of Seo in view of Choi, therefore applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the section of element 203(groove) is provided along the sidewall of Choi, thereby the element 203 (groove) is part of the sidewall which would make the cushion to be placed between the sidewall and the periphery of the flexible display. The office notes the arguments towards claim 17 are similar to the arguments address above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841